                Case 19-11739-LSS              Doc 679        Filed 04/27/20         Page 1 of 29




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

iPic-Gold Class Entertainment, LLC, et al.,1                   Case No. 19-11739 (LSS)

                                    Debtors.                   (Jointly Administered)

                                                              Objection Deadline: May 12, 2020 at 4:00 p.m. (ET)
                                                                   Hearing Date: May 19, 2020 at 3:00 p.m. (ET)

       DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) DISMISSING THE
    CHAPTER 11 CASES; (II) IMPLEMENTING SETTLEMENT DISTRIBUTION; (III)
        AUTHORIZING TRANSFER OF CERTAIN LITIGATION TO RSA; (IV)
        AUTHORIZING THE ABANDONMENT OF CERTAIN PROPERTY; (V)
     AUTHORIZING THE DISSOLUTION OF THE DEBTORS; (VI) TERMINATING
    CLAIMS AND NOTICING SERVICES; AND (VII) GRANTING RELATED RELIEF

                  The debtors and debtors in possession (collectively, the “Debtors”), in the above-

captioned chapter 11 cases, move the Court (this “Motion”) for entry of an order, substantially in

the form attached hereto as Exhibit A (the “Initial Order”): (a) implementing final fee

application procedures; (b) implementing the Settlement Distribution (defined below); (c)

authorizing transfer of certain litigation claims to RSA; (d) authorizing the Debtors to abandon or

destroy books and records; (e) authorizing officers and appropriate corporate representatives of

Debtor iPic Entertainment Inc. and its subsidiaries to dissolve under applicable state law; and,

after certification of counsel that milestones described herein have been fully satisfied, entry of

an order, substantially in the form attached hereto as Exhibit B (the “Dismissal Order”): (x)

dismissing these chapter 11 cases (the “Chapter 11 Cases”) subject to the conditions set forth




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: iPic Entertainment Inc. (9582); iPic-Gold Class Entertainment, LLC (4684); iPic Gold
Class Holdings LLC (6315); iPic Media LLC (0150); iPic Texas, LLC (N/A); and Delray Beach Holdings, LLC
(1035). The Debtors’ principal place of business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432.




DOCS_DE:227815.8 39566/002
                 Case 19-11739-LSS           Doc 679       Filed 04/27/20     Page 2 of 29




herein; (y) terminating the claims and noticing services of Stretto (“Stretto”); and (z) granting

related relief. In support of this Motion, the Debtors respectfully state as follows:

                                           Preliminary Statement

                   1.        Following the Court-approved sale of substantially all of the Debtors’

assets effectuated through a credit bid by their secured prepetition lenders, the Debtors are

running out of cash and time and cannot remain in chapter 11 much longer. Thus, the Debtors

submit that dismissal of these chapter 11 cases and the distribution of their remaining cash on

hand to creditors, is the most practical and cost-effective means to bring closure to the

administration of the estates.

                   2.        The sale of the Debtors’ assets closed on or about November 15, 2019.

The buyer of the Debtors’ assets agreed to pay as part of a global settlement significant liabilities

of the Debtors, including certain prepetition priority and administrative claims. Specifically, the

Court’s entry of the sale order approved a term sheet settlement (the “Settlement”) — attached as

Exhibit 2 to the Sale Order and discussed in further detail below—whereby the Debtors’

prepetition and DIP lender, RSA,2 agreed to fund a limited amount of cash to pay, among other

things, certain amounts to assist with the wind down of the Debtors’ estates, including a capped

section 503(b)(9) reserve and reserves for holders of priority claims. The Debtors are prepared to

implement the Court-approved Settlement as part of dismissal of these cases. The Debtors

explored the possibility of proposing a plan with the RSA and the Committee, but the cash

remaining in the estates is not sufficient to pay all priority claims in full and adequately fund a

post-confirmation trust, and the administrative claims would continue to dissipate the recovery to

priority claims unless the case is wound down promptly.



2
    Employees’ Retirement System of Alabama and the Teachers’ Retirement Systems of Alabama (“RSA”).



                                                       2
DOCS_DE:227815.8 39566/002
                Case 19-11739-LSS            Doc 679      Filed 04/27/20    Page 3 of 29




                 3.          As a result of the sale, the Debtors believe that no unencumbered assets

remain in the estates (other than avoidance and litigation claims that are not projected to yield

sufficient funds to justify their projected costs to pursue), and there is no reasonable prospect of

distributions to holders of unsecured claims (the amount of which the Debtors estimate to be in

excess of $200 million, excluding unliquidated claims). Without funding for a chapter 11 plan,

the Debtors submit that dismissal is the most expeditious and cost-effective means of winding-

down their affairs, along with distributing the Settlement amounts to creditors, and the

destruction/abandonment of the unnecessary books and records as discussed below.

                 4.          The Debtors are simply out of money and cannot continue to administer

their chapter 11 cases following the conclusion of the sale of substantially all of their assets. The

only alternative to dismissal would be conversion of the chapter 11 cases, which the Debtors

believe would result in less distributions to creditors and significantly delay the conclusion of

these cases. Based on the Debtors’ analysis of filed administrative expense claims and priority

claims, the Debtors believe they have sufficient funds from the Settlement to pay chapter 11

administrative claims and to make a pro rata distribution to priority creditors, according to the

priorities of the Bankruptcy Code and in accordance with the funds dedicated to the claim

categories by RSA. The Debtors therefore request dismissal of these chapter 11 cases pursuant

to the terms of the proposed Dismissal Order.

                 5.          Throughout these cases over the last several months following the closing

of the sale, the Debtors have been in communication with RSA and the Committee to seek their

input on various issues during the wind down process. Importantly, the relief requested by this

Motion is supported by both RSA and the Committee.




                                                      3
DOCS_DE:227815.8 39566/002
                Case 19-11739-LSS             Doc 679      Filed 04/27/20     Page 4 of 29




                                           Jurisdiction and Venue

                 6.          This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court

for the District of Delaware, dated February 29, 2012. This matter is a core proceeding within

the meaning of 28 U.S.C. § 157(b)(2), and the Debtors confirm their consent pursuant to rule

9013-l(f) of the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”) to the entry of a final order by

the Court in connection with this Motion to the extent that it is later determined that the Court,

absent consent of the parties, cannot enter final orders or judgments in connection herewith

consistent with Article III of the United States Constitution.

                 7.          Venue for this matter is proper in this district pursuant to 28 U.S.C.

sections 1408 and 1409.

                 8.          The statutory bases for the relief requested herein are sections 105(a), 305,

349, 363(b)(1), 554(a), and 1112(b) of title 11 of the United States Code (as amended, the

“Bankruptcy Code”), rules 1017, 2002, 3003, 6007, and 9013 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), and Local Rule 1017-2 and section 303 of Delaware

Corporation Law.




                                                       4
DOCS_DE:227815.8 39566/002
                Case 19-11739-LSS            Doc 679       Filed 04/27/20   Page 5 of 29




                                                Background

 B.       General Background

                 9.          On August 5, 2019 (the “Petition Date”), each Debtor commenced with

this Court a voluntary case under Chapter 11 of the Bankruptcy Code. The Debtors continue to

operate their businesses and manage their properties as debtors in possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code.

                 10.         No trustee or examiner has been appointed in these chapter 11 cases. On

August 14, 2019, the Office of the United States Trustee appointed an official committee of

unsecured creditors (the “Committee”).

                 11.         Before the sale of their business, the Debtors were a leading provider of

polished-casual dining in a luxury theater auditorium environment. The Debtors were one of the

largest combined movie theater and restaurant entertainment destinations with locations that

provided a luxurious movie-going experience at an affordable price. The Debtors provided

customers with high-quality, chef-driven culinary and mixology in unique destinations that

include premium movie theaters, restaurants and lounges.

                 12.         A more detailed description of the Debtors’ business and operations, and

the events leading to the commencement of these chapter 11 cases, is provided in the

Declaration of David M. Baker in Support First Day Motions [Docket No. 4], and incorporated

herein by reference.

 C.       The DIP Facility and Sale

                 13.         On September 26, 2019, the Court entered the Final Order: (A)

Authorizing Debtors in Possession to (I) Obtain Postpetition Financing Pursuant to U.S.C.

Sections 105, 362, 363, and 364, (II) Grant Liens and Superpriority Claims to Postpetition




                                                       5
DOCS_DE:227815.8 39566/002
                Case 19-11739-LSS            Doc 679      Filed 04/27/20   Page 6 of 29




Lenders Pursuant to 11 U.S.C. Section 364; (III) Use Cash Collateral, and (IV) Provide

Adequate Protection to Prepetition Credit Parties, (B) Modifying Automatic Stay Pursuant to 11

U.S.C. Sections 361, 362, 363, and 364 [Docket No. 322] (the “Final DIP Order”), authorizing

the Debtors to obtain up to $16,000,000 in debtor-in-possession financing. The Final DIP Order

provided the Debtors with access to necessary funding to maintain their operations and satisfy

administrative costs during these chapter 11 cases, while pursuing a sale of substantially all of

their assets.

                 14.         On August 15, 2019, the Debtors filed a sale motion seeking approval of

bidding procedures and to authorization to sell substantially all of their assets and assume and

assign certain unexpired leases and executory contracts [Docket No. 104] (the “Sale Motion”).

                 15.         Pursuant to the approved bidding procedures, on October 17, 2019, the

Debtors conducted an auction. An affiliate of RSA—iPic Theaters, LLC (the “Buyer”) was

declared the Successful Bidder with a credit bid of $50.85 million (net of certain adjustments).

See Docket No. 416. On October 24, 2019, following the auction, the Committee filed an

objection to the Sale Motion on various grounds [Docket No. 448].

                 16.         In advance of the hearing to approval the sale, the Debtors, RSA and the

Committee engaged in good faith negotiations to resolve the Committee’s objections. Those

discussions resulted in the Settlement that was included in and approved as part of the Sale

Order.

                 17.         After a hearing, on October 29, 2019, the Court entered an order [Docket

No. 470] (the “Sale Order”): (a) approving the sale to the Buyer, pursuant to which the Buyer

purchased substantially all of the Debtors’ assets, assumed various unexpired leases and

executory contracts, and assumed millions of dollars in liabilities that related to both the pre and




                                                      6
DOCS_DE:227815.8 39566/002
                 Case 19-11739-LSS               Doc 679        Filed 04/27/20          Page 7 of 29




postpetition periods pursuant to an asset purchase agreement (the “APA”); and (b) approving the

Settlement to resolve the Committee’s objection. The sale closed on November 15, 2019

[Docket No. 524]. Pursuant to, inter alia, the Final DIP Order, the Debtors’ cash on hand (except

for certain wind down funds paid at sale closing under Section 1(a) of the Settlement) constitutes

RSA’s cash collateral and will be returned to RSA (or used, at RSA’s direction) to fund RSA’s

unfunded obligations under the Settlement).

    D.    Settlement and Distribution

                  18.        The Sale Order previously approved the Settlement among the Debtors,

RSA, and the Committee, attached as Exhibit 2 to the Sale Order. The Settlement required RSA

to fund the payment of certain wind down expenses, professional fees, and certain amounts for

payment of various categories of claims, including the following:

                             a.      RSA to pay up to $526,000 in § 503(b)(9) claims.
                             b.      RSA to pay up to $150,000 to settle priority claims other than
                                     those associated with personal property taxes.
                             c.      RSA to pay up to $450,000 in priority personal property tax
                                     liabilities.

                  19.        In connection with dismissal, the Debtors propose to use the funds

established under the previously approved Settlement for payment of the above-listed claim

categories to pay any remaining unpaid, timely-filed3 claims consistent with the terms of the

Settlement, subject to any objections to such claims that may be filed and granted by the Court

(collectively, the “Settlement Distribution”). RSA is not receiving any part of the Settlement

Distribution on account of its unsecured deficiency claims. However, as noted above, remaining




3
  The Debtors are not making any distribution to late-filed claims because such claims would be subordinated to
timely-filed unsecured claims and general unsecured claims are not anticipated to receive any distribution after
higher priority claims are paid (either in full or on a pro rata basis, consistent with the priorities of the Bankruptcy
Code).



                                                            7
DOCS_DE:227815.8 39566/002
                Case 19-11739-LSS            Doc 679       Filed 04/27/20    Page 8 of 29




cash collateral will be distributed to RSA (or used, at RSA’s direction, to fund RSA’s unfunded

obligations under the Settlement).

                 20.         A proposed distribution list is attached to this Motion as Exhibit D (the

“Distribution List”). Certain of the claims listed on Exhibit D may be subject to disallowance or

modification if objections are filed or the claimants and Debtors or RSA agree to an otherwise

lower amount. Accordingly, the claims listed on Exhibit D are subject to change.

 E.       The Claims Bar Date

                 21.         On July 2, 2019, the Debtors filed the Debtors’ Motion for an Order (I)

Establishing Bar Dates for Filing Claims and (II) Approving the Form and Manner of Notice

Thereof [Docket No. 484], which set deadlines for creditors to file proofs of claim against the

Debtors’ estates. On November 12, 2019, the Court approved the Bar Date Motion by entering

the Order (I) Establishing Bar Dates for Filing Claims and (II) Approving the Form and Manner

of Notice Thereof [Docket No. 506] (the “Bar Date Order”). The Court set the bar date for

claims against the Debtors’ estates and, per the Notice of Bar Dates for Filing Claims [Docket

No. 508], the general bar date was established as December 30, 2019 and the governmental bar

date was established as February 3, 2020.

                 22.         After the bar dates, the Debtors and their advisors reviewed filed and

scheduled administrative and priority claims and paid claims that they were authorized to pay by

the Court or in connection with the sale. The Debtors have also have worked with RSA and the

Buyer to conduct diligence and address claims that are RSA’s payment responsibility under the

Settlement. It is anticipated that RSA may file objections to select section 503(b)(9) and priority

claims that appear to be facially invalid, and any such claims listed on the Distribution List

attached as Exhibit D may be disallowed or modified based on such objections.




                                                       8
DOCS_DE:227815.8 39566/002
                Case 19-11739-LSS             Doc 679      Filed 04/27/20    Page 9 of 29




 F.       Authorizing Transfer of Litigation Rights to RSA

                 23.         In connection with the proposed dismissal, the Debtors seek approval to

transfer to RSA all of their rights in claims in litigation commenced by the Debtors against AMC

Entertainment Holdings, Inc., AMC Entertainment, Inc., and American Multi-Cinema, Inc.

(collectively, “AMC”) and other defendants in Texas District Court, Harris County, case number

2015-68745 (the “AMC Litigation”). The Debtors previously obtained stay relief to permit an

appeal in the AMC Litigation to be decided on appeal. See Docket Nos, 129, 272. The Debtors

also: (a) have affirmative claims against Development Design Group, Incorporated in pending

litigation in the Fifteenth Judicial Circuit Court, Palm Beach County, Florida, case number

502016CA011715 (the “DDG Litigation”); and (b) may have claims, solely to the extent

provided for under the APA, related to the Payment Card Interchange Fee and Merchant

Discount Antitrust Litigation pending in the United States District Court for the Eastern District

of New York (the “Interchange Litigation, and together with the AMC Litigation and DDG

Litigation, the “Litigation Rights”). The Debtors propose to transfer and assign all the Litigation

Rights to the Buyer in exchange for $30,000, which amount may be paid to the Debtors from any

excess funds currently held by the Debtors that would have otherwise been released to RSA in

accordance with the terms of the Settlement.

                 24.         The Debtors believe this proposal is fair and reasonable in light of the

circumstances of the cases and the proposed dismissal. The Debtors are no longer operating a

business and seek to wind down and dismiss the cases rather than pursue the litigation.

 G.       Debtors’ Books and Records and other Assets

                 25.         As of the Petition Date, the Debtors’ estates maintained certain books and

records, including, without limitation: (a) accounting documents; (b) bank documents; (c)




                                                       9
DOCS_DE:227815.8 39566/002
               Case 19-11739-LSS             Doc 679       Filed 04/27/20   Page 10 of 29




corporate governance documents; (d) documents related to contracts, leases and other contractual

agreements of the Debtors; (e) insurance documents; (f) human resources and other related

employment documents; (g) documents related to the chapter 11 cases; (h) customer lists; and (i)

electronic documents.

                 26.         Pursuant to section 1.1(o) of the APA, substantially all such books and

records pertaining to the Debtors have been transferred to the Buyer. To the extent that any

books and records remain with the Debtors’ estates (collectively, the “Books and Records”),

however, the continued preservation of such Books and Records would be burden the Debtors’

estates with further administrative costs, and the destruction or abandonment of such Books and

Records is necessary for the resolution of the chapter 11 cases. Because the Debtors do not have

any ongoing operations or available funds—and because the process of reconciling the asserted

administrative expense claims against the Debtors will be complete or otherwise provided for

upon the proposed dismissal of these chapter 11 cases—the abandonment and destruction of such

Books and Records would not be prejudicial to the Debtors’ stakeholders or other parties in

interest. The Debtors accordingly seek approval of the abandonment and destruction of any

remaining Books and Records in their possession pursuant to this Motion.

 H.       Dissolution of the Debtors

                 27.         As noted above, the Debtors sold substantially all of their assets and no

longer have any employees, other than the CRO. There are no business operations to run and the

only tasks of the Debtors’ CRO has been winding down the estates. After completing the

administration of these estates and the wind down of their affairs, including the filing of 2020 tax

returns which is ongoing, there will be no need to maintain the corporate existence of the




                                                      10
DOCS_DE:227815.8 39566/002
               Case 19-11739-LSS            Doc 679        Filed 04/27/20   Page 11 of 29




Debtors as they will not have any business to operate or ability to generate revenue. As a result,

the Debtors will take the steps necessary to wind down in accordance with applicable state law.

                 28.         In addition, Debtor iPic Entertainment Inc. is a publicly owned

corporation with the majority of its holders having no formal affiliation with the company (i.e.,

more than 50% of the stock of the Parent Debtor is owned by various third parties). Under

Delaware state law, a corporation cannot dissolve without the consent of more than 50% of its

shareholders. The Debtors do not have the resources to hold a shareholder meeting for such a

vote. Plus, even if Debtor iPic Entertainment Inc. conducted such a meeting it is far from certain

that a sufficient number of holders would participate in any vote to dissolve Debtor iPic

Entertainment Inc. given that the equity interests in Debtor iPic Entertainment Inc. are worthless.

As a result, Debtor iPic Entertainment Inc. is seeking the Court’s authorization to dissolve

pursuant to section 303 of the Delaware Corporations Law, and to take any necessary steps to

dissolve any of the other Debtors in accordance with applicable state law.

I.      Stretto as Notice and Claims Agent

                 29.         On August 5, 2019, the Debtors filed the Debtors’ Application for an

Order (I) Authorizing and Approving Appointment of Stretto as Claims and Noticing Agent

Nunc Pro Tunc to the Petition Date, and (II) Granting Related Relief [Docket No. 6] seeking to

retain Stretto as notice and claims agent. On August 6, 2019, the Court approved Stretto’s

retention application by entry of the Order (I) Authorizing and Approving Appointment of Stretto

as Claims and Noticing Agent Nunc Pro Tunc to the Petition Date, and (II) Granting Related

Relief [Docket No. 38]. Since its engagement, Stretto has effectively and efficiently handled the

various noticing in these cases and managed the Debtors’ claims register.




                                                      11
DOCS_DE:227815.8 39566/002
               Case 19-11739-LSS             Doc 679       Filed 04/27/20   Page 12 of 29




 J.       Payment of Professional Fees

                 30.         On September 6, 2019, the Court entered the Order Establishing

Procedures for Interim Compensation and Reimbursement of Expenses of Professionals [Docket

No. 198] (the “Interim Compensation Order”). Pursuant to the Interim Compensation Order, the

Court approved procedures governing applications for and payment of fees and expense

requested by professionals. All professionals retained in these chapter 11 cases will file final fee

applications to be considered at an omnibus fee hearing to be scheduled by the Court. The

Debtors request that the Court retain jurisdiction to consider and rule on any final fee

applications following entry of the Dismissal Order, to the extent necessary.

                                              Relief Requested

                 31.         By this Motion, the Debtors request entry of the Initial Order, substantially

in the form of Exhibit A hereto: (a) authorizing final fee application procedures; (b)

implementing the previously-approved Settlement and distribution of funds; (c) authorizing the

transfer of certain litigation to RSA; (d) authorizing the Debtors to abandon or destroy Books

and Records; (e) authorizing officers and appropriate corporate representatives of the Debtors to

dissolve under applicable state law; and, after certification of counsel that milestones described

herein have been fully satisfied, entry of the Dismissal Order, substantially in the form of

Exhibit B hereto: (x) dismissing these chapter 11 cases subject to the conditions set forth herein;

(y) terminating Stretto as the claims and noticing agent; and (z) granting related relief.

A.      Cause Exists to Dismiss These Chapter 11 Cases
        Under Section 1112(b) of the Bankruptcy Code.

                 32.         Section 1112(b) of the Bankruptcy Code provides that “on request of a

party in interest, and after notice and a hearing, the court shall convert a case under [chapter 11]

to a case under chapter 7 or dismiss a case under [chapter 11], whichever is in the best interests



                                                      12
DOCS_DE:227815.8 39566/002
                Case 19-11739-LSS               Doc 679         Filed 04/27/20        Page 13 of 29




of creditors and the estate, for cause unless the court determines that the appointment … of a

trustee or examiner is in the best interests of creditors and the estate.” 11 U.S.C. § 1112(b)(1)

(emphasis added). The party seeking dismissal bears the burden to establish the requisite

“cause.” In re Riverbend Cmty., LLC, No. 11-11771, 2012 WL 1030340, at *3 (Bankr. D. Del.

Mar. 23, 2012). In addition, “[t]he determination of cause under § 1112(b) is subject to judicial

discretion under the circumstances of each case.” In re Am. Capital Equip., LLC, 688 F.3d 145,

161 (3d Cir. 2012) (quoting Albany Partners, Ltd. v. Westbrook (In re Albany Partners, Ltd.),

749 F.2d 670, 674 (11th Cir. 1984)).

                  33.        According to the Third Circuit, “[s]ection 1112(b) requires a two-step

process in which the court first determines whether there is ‘cause’ to convert or dismiss, and

next chooses between conversion and dismissal based on ‘the best interest of creditors and the

estate.’” Am. Capital Equip., 688 F.3d at 161 (quoting 11 U.S.C. § 1112(b)). Once “cause” is

established under section 1112(b) of the Bankruptcy Code (and assuming that the Court declines

to appoint a trustee or examiner), the Court must dismiss or convert the case unless (a) “the court

finds and specifically identifies unusual circumstances establishing that … dismissing the case is

not in the best interests of creditors and the estate;” (b) “there is reasonable likelihood that a plan

will be confirmed within the timeframes established in sections 1121(e) and 1129(e) of

[the Bankruptcy Code], or if such sections do not apply, within a reasonable period of time;” and

(c) an objecting party establishes certain other enumerated statutory requirements.4 11 U.S.C.

§ 1112(b)(2); see also In re Scarborough–St. James Corp., No. 15-10625, 2015 WL 5672628, at



4
  Specifically, a party opposing a motion to dismiss under section 1112(b) of the Bankruptcy Code also must
establish that “the grounds for converting or dismissing a case include an act or omission of the debtor other than
under paragraph (4)(A) [providing that cause for dismissal includes ‘substantial or continuing loss to or diminution
of the estate and the absence of a reasonable likelihood of rehabilitation’]—(i) for which there exists a reasonable
justification for the act or omission; and (ii) that will be cured within a reasonable period of time fixed by the court.”
11 U.S.C. § 1112(b)(2)(B).



                                                           13
DOCS_DE:227815.8 39566/002
               Case 19-11739-LSS             Doc 679       Filed 04/27/20   Page 14 of 29




*2 (Bankr. D. Del. Sept. 24, 2015) (except where these “limited circumstances” are present,

“[o]nce the Court finds that ‘cause’ exists, dismissal or conversion is necessary”); Riverbend

Cmty., 2012 WL 1030340, at *3 (“Section 1112(b) is clear that the Court must dismiss or convert

Debtor’s case if Movants establish ‘cause,’ which is defined in Section 1112(b)(4). The only

‘but’ to the mandatory conversion or dismissal is if a debtor can prove the existence of ‘unusual

circumstances specifically identified by the court’ showing that dismissal or conversion is not in

the best interests of the creditors and the estate.”) (internal citation omitted).

                 34.         Section 1112(b)(4) of the Bankruptcy Code lists several examples of

factors supporting a finding that “cause” exists within the meaning of section 1112(b)(1),

including where there is “substantial or continuing loss to or diminution of the estate and the

absence of a reasonable likelihood of rehabilitation” or “failure to … confirm a plan, within the

time fixed by [the Bankruptcy Code] or by order of the court.” 11 U.S.C. § 1112(b)(4)(A), (J).

“As provided in the plain language of the Code, courts have held that if one of the grounds for

dismissal or conversion is § 1112(b)(4)(A) (substantial or continuing loss to or diminution of the

estate and the absence of a reasonable likelihood of rehabilitation), the § 1112(b) inquiry ends;

the case must be converted or dismissed.” In re Korn, 523 B.R. 453, 465 n.28 (Bankr. E.D. Pa.

2014) (collecting cases).

                 35.         This list of examples constituting “cause” for dismissal or conversion set

forth in section 1112(b)(4) of the Bankruptcy Code is non-exclusive, however, and “cause” also

may be found under circumstances not specifically addressed in that provision. See Am. Capital

Equip., 688 F.3d at 161 (“Section 1112(b) provides a non-exhaustive list of grounds for finding

‘cause’ to convert or dismiss.”) (citing In re SGL Carbon Corp., 200 F.3d 154, 160

(3d Cir. 1999)); Scarborough-St. James, 2015 WL 5672628, at *2 (“’Cause’ is a flexible




                                                      14
DOCS_DE:227815.8 39566/002
               Case 19-11739-LSS             Doc 679       Filed 04/27/20    Page 15 of 29




standard, and the examples listed in subsection (b)(4) are not exhaustive.”) (citing In re Inwood

Heights Hous. Dev. Fund Corp., No. 11-13322, 2011 WL 3793324, at *6 (Bankr. S.D.N.Y.

Aug. 25, 2011)); Korn, 523 B.R. at 464-65 (“The examples [of ‘cause’ set forth in section

1112(b)(4)] are illustrative and not exhaustive.”) (citations omitted); In re PM Cross, LLC, 494

B.R. 607, 617 (Bankr. D.N.H. 2013) (section 1112(b)(4)'s list of factors constituting “cause” is

“not exclusive,” and “the court may consider other factors as they arise and use its powers to

reach appropriate results in individual cases”) (quoting In re Gonic Realty Tr., 909 F.2d 624, 626

(1st Cir. 1990)).

                 36.         According to the Third Circuit, in addition to the factors specifically

enumerated in section 1112(b)(4) of the Bankruptcy Code, “[a] court may also find cause [under

section 1112(b)] where there is not ‘a reasonable possibility of a successful reorganization within

a reasonable period of time.’” Am. Capital Equip., 688 F.3d at 162 (quoting First Jersey Nat'l

Bank v. Brown (In re Brown), 951 F.2d 564, 572 (3d Cir. 1991)); see also Anderson v.

Commonwealth Renewable Energy, Inc. (In re Commonwealth Renewable Energy, Inc.),

550 B.R. 279, 283 (Bankr. W.D. Pa. 2016) (same). The Third Circuit also has stated that, even

though the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005 (“BAPCPA”)

modified the list of examples set forth in section 1112(b)(4) constituting “cause” for dismissal or

conversion – including by replacing the phrase “inability to effectuate a plan” with “inability to

effectuate substantial consummation of a confirmed plan” – post-BAPCPA, “the ‘inability to

effectuate a plan’ remains a viable basis for dismissal because the listed examples of cause are

not exhaustive.” Id. at 162 n.10 (citing DCNC N.C. I, L.L.C. v. Wachovia Bank, N.A.,

No. 09-3775, 2009 WL 3209728, at *5 (E.D. Pa. Oct. 5, 2009)) (quotation marks omitted).




                                                      15
DOCS_DE:227815.8 39566/002
               Case 19-11739-LSS             Doc 679       Filed 04/27/20   Page 16 of 29




                 37.         Here, the Debtors have sold substantially all of their assets in connection

with the sale to the Buyer and no longer have ongoing operations. The Debtors also are not

aware of any material assets other than their minimal rapidly diminishing cash on hand and the

RSA commitments to satisfy certain claims up to the amounts required under the Settlement.

Therefore, the Debtors have no going concern value to preserve or property available to generate

material and cost-effective value for the benefit of unsecured creditors (the claims of which the

Debtors estimate to be in excess of $200 million, excluding unliquidated claims).

                 38.         Absent dismissal, the Debtors will continue to incur substantial chapter 11

administrative expenses with no available funds to pay such expenses. The Debtors do not have

sufficient cash to fund a chapter 11 plan. The only alternative to dismissal – which is conversion

of the cases to chapter 7 – is not in the estates’ best interest because the commencement and

conclusion of those proceedings would further exhaust the Debtors’ remaining cash and cause

delay. Because the estates have only minimal assets, there would be no meaningful role for a

chapter 7 trustee beyond distributing the remaining cash to creditors, which is what the Debtors

intend to do through this Motion and within the parameters of the Settlement. Thus, the Debtors

believe that dismissal of these chapter 11 cases is the best means of achieving an orderly and

efficient wind-up of their affairs, and cause exists to dismiss these cases pursuant to section

1112(b)(4) of the Bankruptcy Code.

 B.       Dismissal is in the Best Interest of the Debtors’ Creditors and Their Estates.

                 39.         Once a court determines that cause exists to dismiss a debtor’s chapter 11

case, the court must then evaluate whether dismissal is in the best interests of the debtor’s

creditors and the estate. See, e.g., Rollex Corp. v. Associated Materials, Inc. (In re Superior

Siding & Window, Inc.), 14 F.3d 240, 242 (4th Cir. 1994) (“Once ‘cause’ is established, a court




                                                      16
DOCS_DE:227815.8 39566/002
               Case 19-11739-LSS             Doc 679       Filed 04/27/20    Page 17 of 29




is required to consider this second question of whether to dismiss or convert.”). Dismissal of a

chapter 11 bankruptcy case meets the “best interests of creditors” test where a debtor has nothing

to reorganize and the debtor’s assets are fixed and liquidated. See Camden Ordinance Mfg. Co.

of Ark., Inc. v. U.S. Tr. (In re Camden Ordnance Mfg. Co. of Ark., Inc.), 245 B.R. 794, 799 (E.D.

Pa. 2000) (reorganization to salvage business which ceased business was unfeasible).

                 40.         Here, the Debtors have nothing left to reorganize because substantially all

of their assets and operations were sold pursuant to the Sale Order, and, other than the funds

available for the Settlement Distribution, no other assets remain in the Debtors’ estates for

distributions to unsecured creditors pursuant to a chapter 11 plan or upon conversion to chapter

7, other than potential litigation claims that are not believed to be worthy of prosecution based on

their projected costs and recovery prospects, as well as a lack of funding to pursue them.

                 41.         Additionally, a court may find dismissal to be in the “best interests of the

creditors” where a debtor demonstrates the ability to oversee its own liquidation. See Camden

Ordinance, 245 B.R. at 797-98; Mazzocone, 183 B.R. 402, 412 (Bankr. E.D. Pa. 1995) (“Only

when a Chapter 11 debtor has no intention or ability to . . . perform its own liquidation . . .

should a debtor be permitted to remain in bankruptcy . . . .”). Here, the Debtors have already

liquidated their assets pursuant to the Sale Order and have otherwise demonstrated themselves to

be capable of overseeing their own liquidation.

                 42.         Additionally, dismissal is appropriate because it will maximize the value

of the Debtors’ estates. The alternative—conversion to a chapter 7 liquidation and appointment

of a trustee—is unnecessary, would provide no likely benefit to unsecured creditors, and would

impose significant additional administrative costs upon the Debtors’ estates without any

meaningful source of funds to satisfy such costs. A chapter 7 trustee would distribute remaining




                                                      17
DOCS_DE:227815.8 39566/002
               Case 19-11739-LSS             Doc 679       Filed 04/27/20   Page 18 of 29




cash under the Settlement in the same manner, except available cash would be further depleted

because a chapter 7 trustee would need to employ and pay professionals and the delay would

expend more of that cash. In addition, a chapter 7 trustee would investigate the propriety of

litigation claims already investigated by the Committee. As a result, creditors would not receive

greater recoveries in a chapter 7 liquidation.

 C.       The Debtors are Not Deviating from the Priority Scheme.

                 43.         The proposed dismissal complies with applicable law governing

distributions of estate property. As stated by the Supreme Court, a final disposition “in

connection with the dismissal of a Chapter 11 case cannot, without the consent of the affected

parties, deviate from the basic priority rules.” Czyzewski v. Jevic Holding Corp., 137 S. Ct. 973,

978 (2017).

                 44.         Here, both the Initial Order and Dismissal Order do not provide for the

distribution of estate property except by way of: (a) the Settlement Distribution; and (b) the

abandonment of Books and Records as addressed herein, which is consistent with applicable

priorities under the Bankruptcy Code.

 D.       The Court Should Authorize the Dissolution of the Debtors.

                 45.         Because the Debtors have sold substantially all of their assets and ceased

operations, the Debtors intend for their corporate entities to be dissolved as soon as reasonably

practicable. It is appropriate and necessary for the Court to authorize the dissolution of the

Debtors. The Debtors have no further business to conduct and no other purpose in remaining

active as corporate entities in their respective jurisdictions. The Debtors may incur additional

taxes and statutory fees owing to their continued corporate existence absent their prompt




                                                      18
DOCS_DE:227815.8 39566/002
               Case 19-11739-LSS           Doc 679       Filed 04/27/20   Page 19 of 29




dissolution. Accordingly, it is in the best interests of the Debtors’ estates for the Debtors to

dissolve as soon as practicable following entry of the Dismissal Order.

                 46.         Under Delaware General Corporate Law, bankruptcy courts are

empowered as follows:

                 (a) Any corporation of this State, an order for relief with respect to
                 which has been entered pursuant to the Federal Bankruptcy Code,
                 11 U.S.C. § 101 et seq., or any successor statute, may put into
                 effect and carry out any decrees and orders of the court or judge in
                 such bankruptcy proceeding and may take any corporate action
                 provided or directed by such decrees and orders, without further
                 action by its directors or stockholders. Such power and authority
                 may be exercised, and such corporate action may be taken, as may
                 be directed by such decrees or orders, by the trustee or trustees of
                 such corporation appointed or elected in the bankruptcy proceeding
                 (or a majority thereof), or if none be appointed or elected and
                 acting, by designated officers of the corporation, or by a
                 representative appointed by the court or judge, with like effect as
                 if exercised and taken by unanimous action of the directors
                 and stockholders of the corporation.

8 Del. C. § 303)(a) (emphasis added).

                 47.         Under section 303(a) of Delaware Corp. Law, a bankruptcy court may

empower,

                 [s]uch corporation may, in the manner provided in subsection (a)
                 of this section, but without limiting the generality or effect of the
                 foregoing, alter, amend or repeal its bylaws; constitute or
                 reconstitute and classify or reclassify its board of directors, and
                 name, constitute or appoint directors and officers in place of or in
                 addition to all or some of the directors or officers then in office;
                 amend its certificate of incorporation, and make any change in its
                 capital or capital stock, or any other amendment, change, or
                 alteration, or provision, authorized by this chapter; be dissolved,
                 transfer all or part of its assets, merge or consolidate as permitted
                 by this chapter, in which case, however, no stockholder shall have
                 any statutory right of appraisal of such stockholder’s stock; change
                 the location of its registered office, change its registered agent, and
                 remove or appoint any agent to receive service of process;
                 authorize and fix the terms, manner and conditions of, the issuance
                 of bonds, debentures or other obligations, whether or not



                                                    19
DOCS_DE:227815.8 39566/002
               Case 19-11739-LSS            Doc 679       Filed 04/27/20   Page 20 of 29




                 convertible into stock of any class, or bearing warrants or other
                 evidences of optional rights to purchase or subscribe for stock of
                 any class; or lease its property and franchises to any corporation, if
                 permitted by law.

8 Del. C. § 303(b) (emphasis added).

                 48.         Debtor iPic Entertainment Inc. (“iPic Entertainment”) is a Delaware

corporation and owns 100% of the membership interests in Debtor iPic Gold Class Holdings

LLC (“Holdings”), a Delaware limited liability company. Holdings holds all of the membership

interests in Debtor iPic-Gold Class Entertainment, LLC (“Opco”), which is a Delaware limited

liability company and the primary operating entity within the Debtors’ organizational structure.

Opco also owns 100% of the membership interests in Debtors iPic Texas, LLC, a Texas limited

liability company; iPic Media, LLC, a Florida limited liability company; and Delray Beach

Holdings, LLC, a Florida limited liability company. iPic Entertainment Inc., which is the

ultimate parent company of the Debtors, was formed in 2017 for the purpose of completing an

initial public offering, which occurred in 2018, and pursuant to which iPic Entertainment Inc.

became a publicly traded company. iPic Entertainment Inc. traded on the NASDAQ under the

symbol “IPIC.”

                 49.         As discussed above, the Debtor iPic Entertainment Inc., as the ultimate

parent of the Debtor subsidiaries will be able to cause and/or take the actions necessary to

dissolve their corporate existence in accordance with applicable state law. However, Debtor iPic

Entertainment Inc. cannot dissolve under Delaware law unless it has more than 50% consent of

its shareholders.

                 50.         The Debtors do not have the resources to conduct a shareholder vote

regarding the dissolution of Debtor iPic Entertainment Inc. Even if Debtor iPic Entertainment

Inc. conducted a shareholder vote, it is far from certain that would be an efficient or effective use



                                                     20
DOCS_DE:227815.8 39566/002
               Case 19-11739-LSS             Doc 679       Filed 04/27/20   Page 21 of 29




of estate resources because it is unlikely that a sufficient number of shareholder would have any

incentive to respond given that their equity interest in the Debtor iPic Entertainment Inc. is

completely worthless.

                 51.         As a result, Debtor iPic Entertainment Inc. requests, pursuant to Section

303 of Delaware Corporations Law and other laws, that William J. Nolan of FTI Consulting,

Inc., the Debtors’ Chief Restructuring Officer and, to the extent necessary, any other appropriate

corporate officer or other representative of any of the Debtors (either together or acting alone) be

empowered, with the same force and effect as if exercised and taken by unanimous action of the

directors, stockholders, members, and managers of such entities, to (a) take all actions

reasonably necessary to dissolve and/or cancel the corporate existences of the Debtors, which

actions may be taken without need for (i) any approval by the directors, stockholders, members,

or managers of such entities, (ii) payment of any franchise or similar taxes as a condition to the

filing or effectiveness of any certificate of dissolution, certificate of cancellation, or other

appropriate dissolution or cancellation document under state law, or (iii) provision of notice to

creditors or claimants (it being acknowledged that such notices have been provided as part of the

chapter 11 cases) and (b) amend the charters and other organizational documents of the Debtors

to the extent necessary to carry out such dissolutions or cancellations, without the need to notify

creditors, cause an accounting to be made, prepare any final accounting statements or otherwise

comply with any requirements beyond what is required under applicable state law. Upon

dissolution of any of the Debtors, the directors and officers of such Debtors will be deemed to

have resigned.

                 52.         Under these circumstances, the Debtors believe it is appropriate and

necessary for the Court to authorize the dissolution of the Debtors and empower the CRO and




                                                      21
DOCS_DE:227815.8 39566/002
               Case 19-11739-LSS             Doc 679        Filed 04/27/20    Page 22 of 29




any other corporate officer or other representative of any of the Debtors to dissolve Debtor iPic

Entertainment Inc. as requested above. The Debtors have no further business to conduct and no

other purpose in remaining active as corporate entities in their respective jurisdictions. The

Debtors may incur additional taxes and statutory fees owing to their continued corporate

existence absent their prompt dissolution and they longer generate any revenue to pay the fees or

taxes they might incur. Plus, it is unlikely that a sufficient number of shareholders would ever

respond to such vote even if the Debtors had the resources to conduct such a shareholder vote.

Accordingly, it is in the best interests of the Debtors’ estates for the Debtors to dissolve as soon

as practicable following entry of the Initial Order. Courts in this district have granted similar

relief in the context of a dismissal. See, e.g., In re KG Winddown, Inc. (f/k/a Kona Grill, Inc.),

Case No. 19-10953 (CSS) (Bankr. D. Del. Feb. 25, 2020).

                 53.         The relief sought in the Initial Order includes relief to take all necessary

steps to dissolve the Debtors by filing appropriate documents but without the need to pay any

necessary fees or franchise taxes due. The Debtors are informed that applicable guidelines from

the Delaware Secretary of State regarding bankrupt Delaware entities provide that an entity that

has filed for bankruptcy is permitted to seek bankruptcy court approval to dissolve the entity in

one of three methods: (i) without any fees, taxes and documents filed with the Delaware Division

of Corporations; (ii) with the filing of the required documents but no fees or taxes paid to the

Delaware Division of Corporation; or (iii) with the filing of the required documents with fees

and taxes paid to the Delaware Division of Corporations. Given the limited funds available, the

Debtors that are Delaware entities seek approval to file any required documents but that they not

be required to pay any fees or franchise taxes due.




                                                       22
DOCS_DE:227815.8 39566/002
               Case 19-11739-LSS             Doc 679       Filed 04/27/20    Page 23 of 29




 E.       Authorizing Transfer of Certain Litigation Rights to RSA is in the Best Interest of
          the Estates.

                 54.         Section 105(a) of the Bankruptcy Code provides in relevant part that

“[t]he court may issue any order, process, or judgment that is necessary or appropriate to carry

out the provisions of this title.” 11 U.S.C. § 105(a). Section 105(a) has been interpreted to

expressly empower bankruptcy courts with broad equitable powers to “craft flexible remedies

that, while not expressly authorized by the Code, effect the result the Code was designed to

obtain.” Official Comm. of Unsecured Creditors of Cybergenics Corp. ex rel. Cybergenics Corp.

v. Chinery, 330 F.3d 548, 568 (3d Cir. 2003) (en banc).

                 55.         The Debtors submit that authorizing the transfer of the Litigation Rights to

RSA in connection with dismissal is appropriate in these circumstances and within the Debtors’

sound business judgment. RSA is providing valuable consideration in exchange for the

Litigation Rights. The Debtors are no longer operating a business and seek to wind down and

dismiss the cases rather than pursue the Litigation Rights.

 F.       Abandonment and/or Destruction of Books and Records

                 56.         Section 554(a) of the Bankruptcy Code allows a trustee or debtor in

possession to abandon and destroy its interest in property of the estate if the property is

(i) “burdensome to the estate” or (ii) “of inconsequential value and benefit to the estate.” 11

U.S.C. § 554(a); see also Midlantic National Bank v. New Jersey Department of Environmental

Protection, 474 U.S. 494, 507 (1986) (noting that a trustee’s power to abandon property is broad,

subject only to state laws or regulations “reasonably designed to protect the public health or

safety from identifiable hazards”).

                 57.         Here, the Debtors request that the Court authorize, but not direct, the

Debtors to abandon and destroy the Books and Records pursuant to sections 105(a) and 554 of



                                                      23
DOCS_DE:227815.8 39566/002
               Case 19-11739-LSS            Doc 679       Filed 04/27/20   Page 24 of 29




the Bankruptcy Code, and Bankruptcy Rule 6007, and to make all payments necessary to

effectuate such destruction. As previously discussed, the Debtors have sold substantially all of

their assets, no longer have an operating business, and have largely wound down their affairs. A

substantial portion of their Books and Records were transferred to the Buyer as part of the sale.

To the extent any Books and Records are retained, they will be of no value to the Debtors after

dismissal of the chapter 11 cases, especially after they are dissolved under applicable state law.

For those reasons, the Debtors submit that they should not incur the potentially significant costs

associated with maintaining and storing Books and Records that have no value to their estates,

and they should be authorized to abandon and destroy, as applicable, such Books and Records.

 G.       Approval of Professional Fees

                 58.         In connection with winding down the Debtors’ estates and the dismissal of

these chapter 11 cases, and notwithstanding any provisions to the contrary in the Interim

Compensation Order, the Debtors intend to seek the Court’s approval of the final payment of

professional fees and expenses incurred by professionals retained throughout these chapter 11

cases. Courts in this jurisdiction have routinely approved final professional fees in the context of

dismissals. See, e.g., In re Real Industry, Inc., Case No. 17-12464 (KJC) (Bankr. D. Del. June

27, 2018); In re Sunco Liquidation, Inc., Case No. 17-10561 (KG) (Bankr. D. Del. Aug. 18,

2017); In re Old Towing Co., Case No. 17-10249 (LSS) (Bankr. D. Del. May 30, 2017); In re

TAH Windown, Inc., Case No. 16-11599 (MFW) (Bankr. D. Del. Jan. 13, 2017).

                 59.         Following the Debtors’ completion of all matters necessary to wind down

the estates, the Debtors intend to schedule an omnibus hearing to consider final requests for

allowance and payment of all fees and expenses incurred by professionals retained during the

chapter 11 cases. The Debtors will provide notice of such hearing, and the deadline to file such




                                                     24
DOCS_DE:227815.8 39566/002
               Case 19-11739-LSS             Doc 679       Filed 04/27/20   Page 25 of 29




final fee applications to the applicable professionals. The Debtors request that the Court retain

jurisdiction to consider and rule on any final fee applications following entry of the Dismissal

Order, to the extent necessary.

 H.       Termination of the Claims and Noticing Services

                 60.         The Debtors also request entry of an order terminating the claims and

noticing services (the “Claims and Noticing Services”) provided by Stretto. Upon termination of

the Claims and Noticing Services, and except as otherwise provided herein, the Debtors request

that Stretto shall have no further obligations under its engagement to the Court, the Debtors, the

Debtors’ estates, or any other party in interest with respect to the Claims and Noticing Services

in these chapter 11 cases.

                 61.         Pursuant to Local Rule 2002-1(f)(ix), within 14 days of entry of an order

dismissing these chapter 11 cases, Stretto will (a) forward to the Clerk of the Court an electronic

version of all imaged proofs of claim, (b) upload the creditor mailing list into CM/ECF and

(c) file a Final Claims Register containing claims asserted in all of the Debtors’ cases on the

docket of the remaining case (Case No. 19-11739 (LSS)). Stretto also will box and deliver all

original proofs of claim to the Philadelphia Federal Records Center, 14470 Townsend Road,

Philadelphia, Pennsylvania 19154 and file a completed SF-135 Form indicating the accession

and location numbers of the archived claims. In addition, pursuant to Local Rule 2002-1(f)(xii),

Stretto will file a Final Claims Register on the docket of each of the Debtors’ cases containing

only the claims asserted in that specific case.

 I.       All Prior Orders, Settlements, Rulings, and
          Judgments Should Remain Binding and Continue to Be in Full Force and Effect.

                 62.         The dismissal of a chapter 11 case ordinarily provides for what is, in

effect, a restoration of the prepetition status quo. See 11 U.S.C. § 349(b). A bankruptcy court



                                                      25
DOCS_DE:227815.8 39566/002
               Case 19-11739-LSS            Doc 679        Filed 04/27/20   Page 26 of 29




may, however, “for cause, order[] otherwise . . . .” Id. Courts in this jurisdiction have regularly

allowed orders, including those approving releases and settlements, to be given continued effect

after a dismissal, notwithstanding § 349 of the Bankruptcy Code. See, e.g., In re Sunco

Liquidation, Inc., No. 17-10561 (KG) (Bankr. D. Del. Nov. 6, 2017) (giving continued effect to

orders entered throughout the pendency of the chapter 11 cases); In re Old Towing Co., Case No.

17-10249 (LSS) (Bankr. D. Del. May 30, 2017) (giving continued effect to 363 sale order and

any releases, injunctions and successor liability provisions provided for in such sale); In re TAH

Windown, Inc., Case No. 16-11599 (MFW) (Bankr. D. Del. Jan. 13, 2017) (giving orders,

releases, and injunctions continuing effect); In re City Sports, Inc., Case No. 15-12054 (KG)

(Bankr. D. Del. Mar. 4, 2016) (giving continued effect to previously entered orders); In re Coach

Am Grp. Holdings Corp., Case No. 12-10010 (KG) (Bankr. D. Del. May 31, 2013 (same); In re

ICL Holding Co., Case No. 12-13319 (KG) (Bankr. D. Del. Sept. 10, 2014) (same).

                 63.         Here, numerous parties in interest, including the Buyer and the Debtors,

have relied upon orders entered by the Court in connection with these cases. Specifically, the

Sale Order approved the sale of substantially all of the Debtors’ assets. Similarly, the finality of

the releases, stipulations, and protections contained in the Final DIP Order were necessary to

induce the DIP lender to extend postpetition financing. As a practical matter, the transactions

consummated in reliance upon these orders are indefeasible and impossible to unwind.

                 64.         Given these circumstances, the Debtors submit that cause exists to allow

all prior orders, releases, stipulations, settlements, rulings, and judgments entered by the Court in

these cases to be given continued effect, notwithstanding dismissal of these cases.




                                                      26
DOCS_DE:227815.8 39566/002
               Case 19-11739-LSS             Doc 679       Filed 04/27/20   Page 27 of 29




 J.       The Proposed Dismissal Milestones

                 65.         The Debtors submit that dismissal of the Debtors’ chapter 11 cases, and

submission of the proposed Dismissal Order to the Court for its consideration, should be subject

to certification of the Debtors’ counsel that:

                      All quarterly fees of the U.S. Trustee owed in connection with the chapter 11
                       cases have been paid in full and all monthly operating reports have been filed.

                      The professional fees incurred in the chapter 11 cases have been approved on
                       a final basis (to the extent applicable) and paid in full, or in the amounts
                       agreed to by the applicable professionals.

                      The Settlement Distribution has been completed to pay all unpaid, timely filed
                       administrative expense claims, section 503(b)(9) claims, and distributions to
                       holders of priority claims, as applicable, either with payment in full or have
                       received an appropriate pro rata distribution from remaining available funds
                       after higher priority creditors have been paid, consistent with the priorities of
                       the Bankruptcy Code.

                      All books and records have been destroyed or abandoned.


                 66.         As soon as reasonably practicable following the filing of a certification of

counsel stating that the foregoing conditions precedent to dismissal have been met (the

“Certification”), the Debtors request that the Court enter the Dismissal Order, substantially in the

form submitted herewith.

                 67.         The Debtors will serve the Certification on the U.S. Trustee and all entities

that have requested notice pursuant to Bankruptcy Rule 2002 but will not send the Certification

to all of the Debtors’ creditors and equity holders and parties in interest, as such parties will

receive reasonable notice of the proposed dismissal through the notice of hearing for this Motion.

                                                    Notice

                 68.         The Debtors will provide a copy of this Motion and notice of the hearing

on this Motion to the following parties, or their counsel, if known: (a) the Office of the United



                                                      27
DOCS_DE:227815.8 39566/002
               Case 19-11739-LSS             Doc 679       Filed 04/27/20    Page 28 of 29




States Trustee; (b) counsel to the Committee; (c) counsel to the Debtors’ prepetition and

postpetition lenders; and (d) any party that has requested notice pursuant to Bankruptcy Rule

2002 at the time of noticing. The Debtors will provide a shortened form of notice of the Motion

and notice of the hearing on the Motion, in the form attached hereto as Exhibit C, to all creditors

that have filed proofs of claims in the cases or that have scheduled claims.

                 69.         The Debtors submit that, in light of the nature of the relief requested, no

other or further notice need be given.

                                              No Prior Request

                 70.         No previous motion or application for the relief sought herein has been

made to this or any other court.




                                                      28
DOCS_DE:227815.8 39566/002
               Case 19-11739-LSS      Doc 679        Filed 04/27/20   Page 29 of 29




                 WHEREFORE, the Debtors respectfully request that the Court enter the proposed

orders, substantially in the forms attached to this Motion as Exhibit A and Exhibit B, and grant

such other and further relief as may be appropriate.


Dated: April 27, 2020                        PACHULSKI STANG ZIEHL & JONES LLP

                                             /s/ Peter J. Keane
                                             Jeffrey N. Pomerantz (CA Bar No. 143717)
                                             Debra I. Grassgreen (CA Bar No. 169978)
                                             Peter J. Keane (DE Bar No. 5503)
                                             919 N. Market Street, 17th Floor
                                             P.O. Box 8705
                                             Wilmington, DE 19899 (Courier 19801)
                                             Telephone: (302) 652-4100
                                             Facsimile: (302) 652-4400
                                             E-mail:      jpomerantz@pszjlaw.com
                                                          dgrassgreen@pszjlaw.com
                                                          pkeane@pszjlaw.com

                                             Attorneys for Debtors and Debtors in Possession




                                                29
DOCS_DE:227815.8 39566/002
